Citation Nr: 1112927	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  08-23 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cervical spine disability (previously adjudicated as service connection for facet joint syndrome of the neck and shoulders and arthritis of the spinal column).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1991 to January 1994, during the Persian Gulf War.  The Veteran served in the Southwest Asia theater of operations from August 1, 1992, to October 31, 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA), Montgomery, Alabama, Regional Office (RO), which denied service connection for facet joint syndrome of the neck and shoulders, arthritis of the spinal column, and depression.  The Veteran disagreed with such decision and subsequently perfected an appeal.   

The Board notes that the Veteran requested a hearing before a member of the Board sitting at the RO (Travel Board) and was notified that a hearing would be scheduled.  See January 2011 Board Hearing Notification Letter; see also July 2008 "Appeal to Board of Veterans Appeals," VA Form 9; May 15, 2009 "Appeal to Board of Veterans Appeals," VA Form 9; May 26, 2009 "Appeal to Board of Veterans Appeals," VA Form 9.  The Veteran subsequently withdrew his hearing request.  See January 2011 "Report of General Information," VA Form 21-0820.  As such, the Board finds that the Veteran's hearing request is withdrawn. 

The Board also notes that although the Veteran perfected an appeal of the issue of service connection for arthritis of the spinal column, following the issuance of an April 2009 Supplemental Statement of the Case, it appears that the Veteran withdrew his claim for service connection for arthritis of the spinal column.  See January 2007 Rating Decision; May 2007 "Statement in Support of Claim," VA Form 21-4138 (Notice of Disagreement); July 2008 Statement of the Case; July 2008 "Appeal to Board of Veterans Appeals," VA Form 9; April 2009 Supplemental Statement of the Case; May 15, 2009 "Appeal to Board of Veterans Appeals," VA Form 9; May 26, 2009 "Appeal to Board of Veterans Appeals," VA Form 9.  However, in a March 2011 Informal Hearing Presentation from the Veteran's designated representative, the representative clarified that the Veteran was not seeking service connection separately for facet joint syndrome of the neck and shoulders and arthritis of the spinal column, but was seeking service connection for a cervical spine disability manifested by facet joint syndrome of the neck and shoulders and arthritis of the spinal column.  Thus, the issue is as captioned above.     

With regard to the Veteran's service connection claim for depression, the Board notes that the Veteran perfected an appeal as to this issue.  See January 2007 Rating Decision; May 2007 "Statement in Support of Claim," VA Form 21-4138 (Notice of Disagreement); July 2008 Statement of the Case; July 2008 "Appeal to Board of Veterans Appeals," VA Form 9; April 2009 Supplemental Statement of the Case.  Further, although it seems that the Veteran through his representative withdrew this appeal in May 2009, he subsequently indicated that he was continuing his appeal of the issue of service connection for depression.  See May 15, 2009 "Appeal to Board of Veterans Appeals," VA Form 9; May 26, 2009 "Appeal to Board of Veterans Appeals," VA Form 9.  However, during the pendency of the appeal, the RO granted a 100 percent disability rating for the Veteran's service-connected bipolar and anxiety disorders; thus, in light of the grant of a 100 percent disability rating for bipolar and anxiety disorders, which includes consideration of all psychiatric symptomatology, the Board finds that the issue of service connection for depression is moot.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 4.130 (2009).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with a cervical spine disability of cervical facet arthropathy.

2.  The Veteran competently and credibly reports that he has experienced in-service neck injury sustained in a motorcycle accident and a tank rollover accident during his active duty service.

3.  There is competent and credible evidence demonstrating a relationship between the Veteran's cervical spine disability and his in-service neck injury.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, a cervical spine disability (previously adjudicated as service connection for facet joint syndrome of the neck and shoulders and arthritis of the spinal column), was incurred in service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants in full the benefit sought on appeal, specifically service connection for a cervical spine disability.  As such, no discussion of VA's duty to notify or assist regarding the issue of entitlement to service connection for a cervical spine disability is necessary.

Generally, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a disorder noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection generally requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).
In making all determinations, the Board must fully consider the lay assertions of record.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson.  

The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt must be in the range of probability and more than pure speculation or remote possibility.  38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, initially, the Board notes that there is a current cervical spine disability, diagnosed as cervical facet arthropathy, as reflected in a September 2006 VA Spine Examination Report.  As there is evidence of a current chronic disability, the first element of the Veteran's service connection claim is satisfied.

The Veteran is seeking service connection for a cervical spine disability, to include facet joint syndrome of the neck and shoulders and arthritis of the spinal column, which he maintains is related to in-service neck injury sustained in a motorcycle accident and a tank rollover accident in 1992.  See August 2005 "Statement in Support of Claim," VA Form 21-4138 (Claim); May 2007 "Statement in Support of Claim," VA Form 21-4138 (Notice of Disagreement); July 2008 "Appeal to the Board of Veterans Appeals," VA Form 9; March 2011 Informal Hearing Presentation.  

Review of the Veteran's STRs indicates that he complained of and received treatment for various complaints of neck pain and injury following a motorcycle accident in April 1992.  See April 1992 Chorological Record of Medical Care; May 1993 Emergency Care and Treatment Report; August 1993 Master Problem List; August 1993 Cervical Spine X-Ray Report; September 1993 Chronological Record of Medical Care; September 1993 Cervical Spine X-Ray Report.  Although cervical spine x-rays were normal, the Veteran was assessed with neck strain.  See August 1993 Master Problem List; August 1993 Cervical Spine X-Ray Report; September 1993 Cervical Spine X-Ray Report.  There is also notation of injury when the Veteran fell back in a Bradley tank; however, only injury to the Veteran's heel was noted.  See August 1992 Chronological Record of Medical Care.  In addition, the Veteran reports that he suffered injury to his neck in a 1992 in a motorcycle and tank rollover accident while serving as a scout during his active duty service.  The Veteran is competent to report symptoms and injuries suffered in-service because this requires only personal knowledge, not medical expertise, as it comes to the Veteran through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's DD-214 indicates that his various military occupational specialties include a cavalry scout and Bradley Fighting vehicle system repairer.  As noted, he served in the Southwest Asia theater of operations from August 1, 1992, to October 31, 1992.  Thus, the Board finds the Veteran's statements regarding in-service neck injury during 1992 motorcycle and tank rollover accidents consistent and credible with the Veteran's service.  

The Veteran has also provided lay statements by his wife, brother, and a friend who report that he has suffered from neck pain for many years, including as early as his discharge from service.  See March 2006 Hand-Written Statement from the Veteran's Wife; September 2006 Hand-Written Statement from the Veteran's Brother; September 2006 Type-Written Statement from the Veteran's Friend (S.W.); February 2008 Type-Written Statement from the Veteran's Wife.  As noted, the Veteran and those witnessing his pain first-hand are competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to the Veteran and his witnesses observed through their senses.  Layno v. Brown, 6 Vet. App. 465 (1994).

The record also contains a positive medical nexus opinion.  The Board finds that the positive nexus opinion coupled with credible statements of in-service neck injury are probative, and thus, the evidence supports the Veteran's service connection claim.  In this regard, the claims file contains a September 2006 VA Spine Examination Report, which notes that the Veteran has a history of neck injury during a tank rollover accident in service and indicates that the Veteran's cervical spine disability "is at least as likely as not 50/50 probability) caused by or the result of accident in service" based on "supporting chart and physical history."  Thus, 







(CONTINUED ON NEXT PAGE)


there is probative medical evidence revealing a relationship between the Veteran's cervical spine disability, diagnosed as cervical facet arthropathy, and his service.  

Thus, considering the above-noted evidence, the Board finds that service connection is in order.  There is probative, contemporaneous evidence of in-service neck injury with post-service symptomatology of neck pain, and supportive lay and medical statements.  Resolving doubt in the Veteran's favor, the Board finds that the evidence as a whole supports service connection for a cervical spine disability, diagnosed as cervical facet arthropathy.  38 U.S.C.A. § 5107(b).  Consequently, the three requirements for the grant of service connection have been satisfied, and service connection for a cervical spine disability, diagnosed as cervical facet arthropathy, is granted.       


ORDER

Service connection for a cervical spine disability (previously adjudicated as service connection for facet joint syndrome of the neck and shoulders and arthritis of the spinal column) is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


